Exhibit 10.3
AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
QUEST MIDSTREAM PARTNERS, L.P.
     This Amendment No. 1 (this “Amendment No. 1”) to the Second Amended and
Restated Agreement of Limited Partnership of Quest Midstream Partners, L.P. is
hereby adopted effective as of January 1, 2007, by Quest Midstream GP, LLC, a
Delaware limited liability company (the “General Partner”), as general partner
of Quest Midstream Partners, L.P., a Delaware limited partnership (the
“Partnership”). Capitalized terms used but not defined herein are used as
defined in the Second Amended and Restated Agreement of Limited Partnership,
dated as of November 1, 2007 (the “Partnership Agreement”).
     WHEREAS, the General Partner and the Limited Partners of the Partnership
entered into the Partnership Agreement; and
     WHEREAS, acting pursuant to the power and authority granted to it under
Section 13.1(d) of the Partnership Agreement, the General Partner has determined
that the following amendment to the Partnership Agreement does not require the
approval of any Limited Partner.
     NOW THEREFORE, the General Partner does hereby amend the Partnership
Agreement as follows:
     Section 1. Amendment.
     (a) Section 1.1 is hereby amended to add or amend and restate the following
definitions:
     (i) “Disposed of Adjusted Property” has the meaning assigned to such term
in Section 6.1(d)(xii)(B).
     (ii) “Net Termination Gain” means, for any taxable year, the sum, if
positive, of all items of income, gain, loss or deduction recognized by the
Partnership (a) after the Liquidation Date (other than items taken into account
in the computation of Required Sale Gain) or (b) upon the sale, exchange or
other disposition of all or substantially all of the assets of the Partnership
Group, taken as a whole, in a single transaction or a series of related
transactions (excluding any disposition to a member of the Partnership Group).
The items included in the determination of Net Termination Gain shall be
determined in accordance with Section 5.5(b) and shall not include any items of
income, gain or loss specially allocated under Section 6.1(d).
     (iii) “Net Termination Loss” means, for any taxable year, the sum, if
negative, of all items of income, gain, loss or deduction recognized by the

- 2 -



--------------------------------------------------------------------------------



 



Partnership (a) after the Liquidation Date (other than items taken into account
in the computation of Required Sale Gain) or (b) upon the sale, exchange or
other disposition of all or substantially all of the assets of the Partnership
Group, taken as a whole, in a single transaction or a series of related
transactions (excluding any disposition to a member of the Partnership Group).
The items included in the determination of Net Termination Loss shall be
determined in accordance with Section 5.5(b) and shall not include any items of
income, gain or loss specially allocated under Section 6.1(d).
     (b) Section 5.5(d) is hereby amended and restated in its entirety as
follows:
     (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on
an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services or the conversion of the General Partner’s Combined
Interest to Common Units pursuant to Section 11.3(b), the Capital Accounts of
all Partners and the Carrying Value of each Partnership property immediately
prior to such issuance shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
if such Unrealized Gain or Unrealized Loss had been recognized on an actual sale
of each such property for an amount equal to its fair market value immediately
prior to such issuance and had been allocated to the Partners at such time
pursuant to Section 6.1(c) in the same manner as any item of gain or loss
actually recognized following an event giving rise to the dissolution of the
Partnership would have been allocated. In determining such Unrealized Gain or
Unrealized Loss, the aggregate cash amount and fair market value of all
Partnership assets (including cash or cash equivalents) immediately prior to the
issuance of additional Partnership Interests shall be determined by the General
Partner using such method of valuation as it may adopt; provided, however, that
the General Partner, in arriving at such valuation, must take fully into account
the fair market value of the Partnership Interests of all Partners at such time.
The General Partner shall allocate such aggregate value among the assets of the
Partnership (in such manner as it determines) to arrive at a fair market value
for individual properties.
     (ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property
immediately prior to such distribution for an amount equal to its fair market
value, and had been allocated to the Partners, at such time, pursuant to
Section 6.1(c) in the same manner as any item of gain or loss actually
recognized following an event giving rise to the dissolution of the Partnership
would have been allocated. In determining such Unrealized Gain or Unrealized
Loss the aggregate cash amount

- 3 -



--------------------------------------------------------------------------------



 



and fair market value of all Partnership assets (including cash or cash
equivalents) immediately prior to a distribution shall (A) in the case of an
actual distribution that is not made pursuant to Section 12.4 or in the case of
a deemed distribution, be determined and allocated in the same manner as that
provided in Section 5.5(d)(i) or (B) in the case of a liquidating distribution
pursuant to Section 12.4, be determined and allocated by the Liquidator using
such method of valuation as it may adopt.
     (c) Section 6.1(d)(xii) is hereby amended and restated in its entirety as
follows:
     Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or any Book-Down Event or any recognition
of a Net Termination Loss, the following rules shall apply:
     (A) Except as provided in Section 6.1(d)(xii)(B), in the case of any
allocation of Additional Book Basis Derivative Items (other than an allocation
of Unrealized Gain or Unrealized Loss under Section 5.5(d) hereof) with respect
to any Partnership property, the General Partner shall allocate such Additional
Book Basis Derivative Items (1) to (aa) the holders of Incentive Distribution
Rights and (bb) the General Partner in the same manner that the Unrealized Gain
or Unrealized Loss attributable to such property is allocated pursuant to
Section 5.5(d)(i) or Section 5.5(d)(ii) and (2) to all Unitholders, Pro Rata, to
the extent that the Unrealized Gain or Unrealized Loss attributable to such
property is allocated to any Unitholders pursuant to Section 5.5(d)(i) or
Section 5.5(d)(ii).
     (B) In the case of any allocation of Additional Book Basis Derivative Items
(other than an allocation of Unrealized Gain or Unrealized Loss under
Section 5.5(d) hereof or an allocation of Net Termination Gain or Net
Termination Loss pursuant to Section 6.1(c) hereof) as a result of a sale or
other taxable disposition of any Partnership asset that is an Adjusted Property
(“Disposed of Adjusted Property”), the General Partner shall allocate
(1) additional items of income and gain (aa) away from the holders of Incentive
Distribution Rights and the General Partner and (bb) to the Unitholders, or
(2) additional items of deduction and loss (aa) away from the Unitholders and
(bb) to the holders of Incentive Distribution Rights and the General Partner, to
the extent that the Additional Book Basis Derivative Items allocated to the
Unitholders exceed their Share of Additional Book Basis Derivative Items with
respect to such Disposed of Adjusted Property. For this purpose, the Unitholders
shall be treated as being allocated Additional Book Basis Derivative Items to
the extent that such Additional Book Basis Derivative Items have reduced the
amount of income that would otherwise have been allocated to the Unitholders
under this Agreement (e.g., Additional Book Basis Derivative Items taken into
account in computing cost of goods sold would reduce the amount of book income
otherwise available for

- 4 -



--------------------------------------------------------------------------------



 



allocation among the Partners). Any allocation made pursuant to this Section
6.1(d)(xii)(B) shall be made after all of the other Agreed Allocations have been
made as if this Section 6.1(d)(xii) were not in this Agreement and, to the
extent necessary, shall require the reallocation of items that have been
allocated pursuant to such other Agreed Allocations.
     (C) In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the General Partner, that to the extent possible the aggregate
Capital Accounts of the Partners will equal the amount that would have been the
Capital Account balance of the Partners if no prior Book-Up Events had occurred,
and (2) any negative adjustment in excess of the Aggregate Remaining Net
Positive Adjustments shall be allocated pursuant to Section 6.1(c) hereof.
     (D) In making the allocations required under this Section 6.1(d)(xii), the
General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xii).
     Section 2. General Authority. The appropriate officers of the General
Partner are hereby authorized to make such further clarifying and conforming
changes they deem necessary or appropriate, and to interpret the Partnership
Agreement, to give effect to the intent and purpose of this Amendment No. 1.
     Section 3. Ratification of Partnership Agreement. Except as expressly
modified and amended herein, all of the terms and conditions of the Partnership
Agreement shall remain in full force and effect.
     Section 4. Governing Law. This Amendment No. 1 will be governed by and
construed in accordance with the laws of the State of Delaware.
     IN WITNESS WHEREOF, the General Partner has executed this Amendment No. 1
as of the date first set forth above.

                  GENERAL PARTNER:    
 
                QUEST MIDSTREAM GP, LLC    
 
           
 
  By:   /s/ Jerry D. Cash    
 
           
 
  Name:   Jerry D. Cash    
 
  Title:   Chief Executive Officer    

- 5 - 